           Case 1:20-cv-01736-NONE-SAB Document 6 Filed 02/18/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   G&G CLOSED CIRCUIT EVENTS, LLC,                    Case No. 1:20-cv-01736-NONE-SAB

11                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        NOTICE OF STATUS OF SERVICE
12           v.

13   ANA LINDA VELASQUEZ, et al.,                       FIVE DAY DEADLINE

14                  Defendants.

15

16          G&G Closed Circuit Events, LLC (“Plaintiff”) filed this action on December 9, 2020.

17 On December 10, 2020, a scheduling order issued setting the mandatory scheduling conference

18 for March 9, 2021. As of this date, Plaintiff has not filed proof of service of the summons and

19 complaint. See ECF No. 4-1 at 2.
20          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

21 this order, Plaintiff shall file notice of the status of service on the defendants in this action.

22 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

23 up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:     February 17, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
